Exhibit 10.2
Assignment and Assumption of Liabilities Agreement, dated February 27, 2015
between Simmons First National Corporation and Community First Bancshares, Inc.




 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
ASSIGNMENT AND ASSUMPTION
OF LIABILITIES AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION OF LIABILITIES AGREEMENT (the "Agreement") is
made and entered into this 27th day of February, 2015, by and between SIMMONS
FIRST NATIONAL CORPORATION, an Arkansas corporation ("Assignee"), and COMMUNITY
FIRST BANCSHARES, INC., a Tennessee corporation ("Assignor") and is as follows:


RECITALS


WHEREAS, Assignee entered into an Agreement and Plan of Merger (the "Merger")
with Assignor dated May 6, 2014, by which Assignor would be merged with and into
Assignee;


WHEREAS, Assignor is a participant in the Department of the Treasury’s
("Treasury") Small Business Lending Fund ("SBLF");


WHEREAS, as part of Assignor’s participation in the SBLF, it entered into a
Securities Purchase Agreement, dated August 18, 2011 (the "2011 SPA") with the
Treasury;


WHEREAS, as part of Assignor's participation in the SBLF, it issued 30,852
shares of Senior Non-Cumulative Perpetual Preferred Stock, Series C, with a
liquidation value of $1,000 per share to the Treasury ("Assignor Preferred
Shares") in exchange for $30,852,000 in SBLF funds;


WHEREAS, in connection with the Merger, Assignee has agreed to issue 30,852
shares of Senior Non-Cumulative Perpetual Preferred Stock, Series A, with a par
value of $0.01 and liquidation value of $1,000 per share having the same rights,
preferences, privileges, and voting powers and limitations and restrictions as
the rights, privileges, and voting powers and limitations  and restrictions as
the Assignor Preferred Shares ("Assignee Preferred Shares") and to exchange the
Assignor Preferred Shares with the Treasury;


WHEREAS, effective as of the effective date of the Merger (the “Effective
Date”), Assignee shall assume all rights and obligations of the Assignor in and
to the 2011 SPA and all other obligations of Assignor as participant in the SBLF
all in accordance with Section 5.8 of the 2011 SPA;


NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration paid, the receipt and sufficiency of which is acknowledged,
Assignor and Assignee agree as follows:


1.           Incorporation of Recitals.  The recitals above are not mere
statements of fact but are
contractual in nature and are incorporated herein by this reference.


2.           The Assignment.  Assignor does absolutely and irrevocably SELL,
TRANSFER, ASSIGN, AND DELIVER unto Assignee, its successors and assigns, all of
Assignor's rights, interests, and obligations in and to the 2011 SPA and all
other rights and obligations of Assignor as a participant in the SBLF
(collectively, the "Assumed Liabilities").


 
 

--------------------------------------------------------------------------------

 
3.           The Assumption.  Assignee assumes and accepts all duties,
obligations, and liabilities under the Assumed Liabilities and all other matters
first accruing from and after the Effective Date.


4.           Definitions. As of the Effective Date of the Merger, each reference
to Community First Bancshares, Inc. in the 2011 SPA shall mean the Assignee and
each reference to the Preferred Shares shall mean the Assignee Preferred Shares
issued to the Secretary of the Treasury at the Effective Date.  Notwithstanding
the Effective Date all references in the 2011 SPA to the “Closing Date” shall
continue to mean August 18, 2011.


5.           Representations and Warranties.  Each of the Assignee and Assignor
represents and warrants to the other that each party has all necessary power and
authority to execute, deliver and perform this Agreement and carry out its
obligations hereunder. The Assignee represents and warrants to Treasury that the
representations and warranties of the Assignee set forth in the updated
Disclosure Schedule attached hereto, are true and correct as of the Effective
Date.  The Assignee further represents and warrants to Treasury that, as of the
Effective Date, the Assignee's, and its consolidated subsidiaries', financial
information contained in Assignee's annual reports for the last three completed
fiscal years, as filed with the Securities and Exchange Commission, are true and
correct, and there are no undisclosed liabilities, except for (a) liabilities
that have arisen since the last fiscal year end in the ordinary and usual course
of business and consistent with past practice and (b) liabilities that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.


6.           Governing Law. This Agreement shall be governed by and construed in
accordance with the federal law of the United States if and to the extent such
law is applicable, and otherwise in accordance with the laws of the State of New
York applicable to contracts made and to be performed entirely within such
state.


7.           Successors. This Agreement will apply to, and be binding in all
respects upon, and inure to the benefit of the successors and assigns of the
parties.


8.           Binding Effect. The 2011 SPA as so amended shall remain in full
force and effect and be binding upon the parties thereto and hereto until
further amended in accordance with its terms.






 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Assignor and Assignee have caused this instrument to be
executed as of the date first above written.


 

   
ASSIGNOR:
             
SIMMONS FIRST NATIONAL CORPORATION
                    By:
/s/ George A. Makris, Jr.
      Name:
George A. Makris, Jr.
      Title:
Chairman and CEO
                         
ASSIGNEE:
               
COMMUNITY FIRST BANCSHARES, INC.
                        By:
/s/ John C. Clark
      Name:
John C. Clark
      Title:
President and CEO
                         
AGREED AND ACCEPTED:
               
THE SECRETARY OF THE TREASURY
                        By: /s/ Jessica A. Milano       Name:
Jessica A. Milano
      Title:
Deputy Assistant Secretary
 



 
 



--------------------------------------------------------------------------------